In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-09-00119-CR

______________________________



CARLA JO KECK, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the County Court at Law No. 2

Hunt County, Texas

Trial Court No. CR900912







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM  OPINION


	Carla Jo Keck has filed a notice of appeal from her conviction for gambling promotion.  On
our review of the clerk's record, we noted that the trial court's certification of right of appeal stated
that this was a plea agreement case and that Keck has no right of appeal.  
	Unless a certification, showing that a defendant has the right of appeal, is in the record, we
must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  
	We sent a letter to Keck's counsel, informing him of the defect in the record and requesting
counsel to show this Court how we had jurisdiction over the appeal.  Counsel has now verified that
this was a plea agreement case.  
	Because the trial court's certification affirmatively shows Keck has no right of appeal,
because Keck's counsel has verified that this was a plea bargain case, and because the record before
us does not reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005), we must dismiss the appeal.
	We dismiss the appeal for want of jurisdiction.  


						Bailey C. Moseley
						Justice
 
Date Submitted:	July 8, 2009
Date Decided:		July 9, 2009

Do Not Publish